Exhibit (a)(1)(B) NEW FRONTIER ENERGY, INC. Offers to exchange Shares of Common Stock For any and All Outstanding Shares of Series B 12% Cumulative Convertible Preferred Stock 2.5% Series C Cumulative Convertible Preferred Stock Pursuant to the Offer to Exchange Statement dated October 8, 2009 (the “Offer to Exchange”) THE EXCHANGE OFFERS WILL EXPIRE AT 5:00 P.M., DENVER, COLORADO TIME, ON NOVEMBER 6, 2009, UNLESS WE EXTEND THE OFFERS (SUCH DATE AND TIME, AS THE OFFERS MAY BE EXTENDED, THE “EXPIRATION DATE”). TENDERS MAY NOT BE WITHDRAWN AFTER THE EXCHANGEABLE SECURITIES HAVE BEEN ACCEPTED FOR EXCHANGE. To Tender your Exchangeable Securities, you must sent this transmittal letter and the certificates that evidence the Exchangeable Securities to New Frontier Energy, Inc. (the “Company”) at the address below: New Frontier Energy, Inc. 1789 W.
